** Summary ** OFFER TO PRACTICE ENGINEERING DEFINED The mere claiming of membership in any technical society does not constitute an offer to practice engineering for others. It is only when this membership or claim of membership issued by a person, who is not registered with the Board, to represent to others that he is an engineer, or is used to imply to others that he is an engineer, that constitutes a violation of the Engineering Act.  The mere use of the word " engineer " in a society is not per se a violation of the statute.  Membership or the claim of membership by an individual not registered with this Board is not a violation of the statute in and of itself. This is to acknowledge receipt of your letter asking the following questions: 1. Does a claim of membership in any of the above technical societies constitute an offer to practice engineering for others? 2. Does the use of the word "engineers" in the societies named constitute a violation of the Statute? 3. Would membership or the claim of membership by an individual not registered with this Board be in violation of the Statute? You have listed about ten different societies or institutes of engineering groups. With reference to your first question, Title 59 Ohio St. 475.2 [59-475.2](3) (1971) in the second paragraph of Subsection (3) states: "A person shall be construed to practice or offer to practice engineering, within the meaning and intent of this Act, who practices any branch of the profession of engineering; or who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be an engineer, or through the use of some other title and by that he is an engineer or that he is registered under this Act; or who holds himself out as able to perform, or who does perform any engineering service or work or any other service designated by the practitioner which is recognized as engineering." Title 59 Ohio St. 475.20 [59-475.20] (1971) states in part: "Any person who shall practice, or offer to practice, engineering for others in this State without being registered in accordance with the provisions of this Act, or any person, firm, partnership, organization, association, corporation or other entity using or employing the word 'engineer' or 'engineering' or any modification or derivative thereof in its name or form of business or activity . . . shall be guilty of a misdemeanor . . ." With reference to your first question, we are primarily concerned with that part of Section 2 which makes it a violation for a person to represent himself as an engineer or imply that he is an engineer without being registered. Membership in a society of engineers alone is not sufficient to constitute a violation of the Engineering Act. When a person uses his membership in such a way that he is representing to the public that he is an engineer or implies that he is an engineer, when he is not registered, then this would be a violation of the Act.  It is therefore the opinion of the Attorney General that your first question be answered as follows: The mere claiming of membership in any of one of the technical societies listed does not constitute an offer to practice engineering for others. It is only when this membership or claim of membership is used by a person who is not registered to represent to others that he is an engineer, or is used to imply that he is an engineer, that constitutes a violation of the Engineering Act. With reference to your second question, the use of the word "engineers" in the society is not the same as using the word "engineers" in the name or form of business, and therefore would not be a violation of the act.  It is therefore the opinion of the Attorney General that your second question be answered in the negative in that the mere use of the word "engineers" in the societies named in your letter is not per se a violation of the statute. With reference to your third question, membership or a claim of membership alone would not be a violation. Only when a person, who is not registered with the Board, tells others that he is a member of a particular society for the purpose of representing to others that he is an engineer, or who in some way implies that he is an engineer because of membership in such society or institute is there a violation of the Act.  It is therefore the opinion of the Attorney General that your third question be answered as follows. Membership or the claim of membership by an individual not registered with this Board is not a violation of the statute in and of itself. Only when a person who is not registered with the Board claims membership in such a society or institute for the purpose of representing to others that he is an engineer or implying that he is an engineer is there a violation of the statute.  (Todd Markum)